NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 31 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MALIEK ROSIER, individually,                     No.   20-55379

                Plaintiff-Appellant,             D.C. No.
                                                 8:18-cv-02175-DOC-DFM
 v.

CITY OF HUNTINGTON BEACH, a                      MEMORANDUM*
governmental entity; MATTHEW REZA,
individually; ALEXANDER DURHAM,
individually,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                               Argued August 6, 2021
                                Pasadena, California

Before: PAEZ, CALLAHAN, and HURWITZ, Circuit Judges.

      In this 42 U.S.C. § 1983 excessive force case, Maliek Rosier (“Rosier”)

appeals the judgment of the district court. Rosier argues that: (1) the district court

abused its discretion by permitting the government to question him on cross-

examination about whether he had been stabbed in the intervening time between


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
the encounter at Huntington Beach and the trial, and (2) the district court erred by

instructing the jury that the scope of Rosier’s state-law negligence claim was the

same as that of the Fourth Amendment standard for excessive force.

      We review a district court’s evidentiary rulings for abuse of discretion and

reverse “only if the exercise of discretion was ‘manifestly erroneous and

prejudicial.’” Microsoft Corp. v. Motorola, Inc., 795 F.3d 1024, 1056 (9th Cir.

2015) (emphasis in original) (citation omitted). We review de novo whether a jury

instruction correctly states the law. United States v. Berry, 683 F.3d 1015, 1020

(9th Cir. 2012). Finding no abuse of discretion or error, we affirm.

1.    The district court did not abuse its discretion in permitting evidence of a

stabbing incident in which Rosier was injured. First, the stabbing incident was

relevant and probative regarding the history of Rosier’s emotional injuries, and

thus, damages. See Fed. R. Evid. 401, 402. Second, the probative value of the

evidence was not substantially outweighed by any prejudicial effect. See Fed. R.

Evid. 403; Old Chief v. United States, 519 U.S. 172, 180 (1997).

      Defendants introduced the evidence of the stabbing while cross-examining

Rosier about the emotional trauma he testified that he experienced after his arrest.

Rosier was the victim in the stabbing incident, not the perpetrator, and the question

posed by Defendants about the stabbing made that clear. Further, before

Defendants inquired about the stabbing, the parties stipulated to the single question


                                          2
that would be posed to Rosier. Even assuming that the evidence may have had

some prejudicial effect, its probative value was not substantially outweighed by the

danger of unfair prejudice. See Fed. R. Evid. 403.

2.    Rosier requested a negligence jury instruction based on Hayes v. Cty. of San

Diego, 160 Cal. Rptr. 3d 684 (Cal. 2013). Hayes held that “[l]aw enforcement

personnel’s tactical conduct and decisions preceding the use of deadly force are

relevant considerations under California law in determining whether the use of

deadly force gives rise to negligence liability.” Id. at 697 (emphases added). Here,

Rosier’s negligence claim was not based on the use of deadly force. Because

Hayes is limited to a claim involving deadly force, the district court correctly

instructed the jury that under California law, finding for Defendants on Rosier’s

Fourth Amendment excessive force claim would necessarily yield the same result

for his negligence claim.

      AFFIRMED.




                                          3